Citation Nr: 0600532	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran had active service from October 1963 to October 
1966 and from November 1990 to August 1991.  The veteran also 
had Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran requested a Travel Board 
hearing in his June 2004 substantive appeal.  However, he 
failed to report for the hearing scheduled in September 2005.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not have current right ear hearing loss 
disability for VA compensation purposes.

3.  The veteran has level II hearing loss in the left ear.  
The veteran is not service connected for any right ear 
hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not 
established.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).

2.  The criteria for an initial compensable disability rating 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  A determination of service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he served as a combat medic in 
Vietnam and in the Persian Gulf.  His Forms DD 214 confirms 
that he served as a medic.  The veteran experienced a history 
of noise exposure in service from aircraft, gunfire, and 
missile sirens.  These facts are not in dispute by the VA.  
However, an assessment of the veteran's service medical 
records (SMRs) throughout his active duty and Army National 
Guard service reveals no hearing loss disability in the right 
ear within the meaning of VA regulation.  Simply stated, 
while the veteran may have been exposed to noise during his 
service, his current loss of hearing in this ear does not 
meet the requirements for "hearing loss" within the meaning 
of VA regulations. 

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  An April 2003 VA audiology 
examination fails to reveal a right ear hearing loss 
disability under the clear requirement of 38 C.F.R. § 3.385.  
Since this audiology examination is the most recent in the 
claims folder, and there is no contrary medical examination 
of record, the Board finds it is entitled to great probative 
weight and provides negative evidence against the claim.  
Therefore, absent evidence of a current disability, service 
connection cannot be granted for the right ear. Id. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  If the 
hearing loss in this ear gets worse, he should seek to reopen 
this claim.  At this time, however, the claim for service 
connection for right ear hearing loss is denied.  

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left ear hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(Code) 6100.  38 C.F.R. § 4.85.  Impaired hearing will be 
considered a disability only after threshold requirements are 
met.  See 38 C.F.R. § 3.385.  Once disability is established, 
levels of hearing loss are determined by considering the 
average puretone threshold and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI.  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

When hearing loss is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII 
for the service-connected ear, hearing in the non-service-
connected ear is considered to be normal (assigned a Roman 
numeral I).  38 C.F.R. § 4.85(f).

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examinations result cited below.

In connection with his claim for an initial compensable 
rating for left ear hearing loss, the veteran was afforded a 
VA audiology examination in April 2003.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

15
25
105
105

Average pure tone decibel loss was 63 in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.

In this case, applying the results of the April 2003 VA 
audiology examination to Table VI yields a Roman numeral 
value of II for the left ear.  As discussed above, because 
the right ear is not service connected, it is assigned a 
Roman numeral value of I (recent testing of this ear would 
indicate a similar, if not identical, finding).  Applying 
these values to Table VII, the Board finds that the veteran's 
left ear hearing loss is evaluated as zero percent disabling.  
Simply stated, the results do not provide a basis to grant an 
initial compensable disability rating in the left ear.  

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to an initial compensable disability rating for left ear 
hearing loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.85, Diagnostic Code 6100.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Consequently, the preponderance of the 
evidence is against the veteran's claim.  38 C.F.R. § 4.3.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September 2002 and November 2004, as well as 
information provided in the June 2003 rating decision and May 
2004 statement of the case (SOC), the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the May 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in September 2002, before the June 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although the RO provided the veteran with 
supplemental information in the November 2004 VCAA letter, 
there is no indication or allegation that doing so resulted 
in prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  In addition, the November 
2004 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and service personnel records (SPRs).  In 
addition, the veteran was afforded a VA audiology examination 
in April 2003.  The veteran has also submitted several 
written personal statements as part of his notice of 
disagreement and substantive appeal.  There is no indication 
in the claims folder that the veteran identified and 
authorized VA to obtain any private medical records.  The 
Board adds that the veteran was given the opportunity to 
present evidence at a Travel Board hearing scheduled in 
September 2005 but failed to appear.  Therefore, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable disability rating for left ear hearing 
loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


